DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 3(2nd occurrence)-20 have been renumbered claims 4-21.
Claims 1, 3, 7, 10 and 16 are objected to because of the following informalities:
(claim 1, line 7) “wherein the first material and the wear-resistant material and different materials” should be changed to “wherein the first material and the wear-resistant material are different materials”.
(claim 3, line 3) the claim needs to end with a period.
(claim 7, lines 2-3) “positioned a curvature” should be changed to “positioned to match a curvature”.
(claim 10, line 7) “wherein the first material and the wear-resistant material and different materials” should be changed to “wherein the first material and the wear-resistant material are different materials”.
(claim 16, line 2) “a frac tree” should be changed to “the frac tree”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson et al. (10,323,475) and further in view of Lenes (2014/0216593).
As concerns claim 1, Christopherson shows an apparatus (118), comprising: an angled block (122), made of a first material, for connection to a single straight-line connection (124) between a frac tree (20) and either a flowback container or a zipper module (22), the angled block comprising two ports for fluid to pass and defining an internal cavity having at least one backwall (Fig. 11-13).  Christopherson discloses the claimed invention except for a liner of wear-resistant material positioned along the at least one backwall, wherein the first material and the wear-resistant material are different materials.  Lenes teaches an apparatus (Fig. 3; paragraph 0001), comprising: a liner (3) of wear-resistant material positioned along at least one backwall (2), wherein a first material and the wear-resistant material are different materials (paragraph 0044 & 
As concerns claim 2, the combination teaches wherein the first material comprises steel (Lenes: paragraph 0044).
As concerns claim 3, the combination teaches wherein the wear-resistant material comprises at least one member of a group comprising tungsten carbide, tungsten cobalt, tungsten nickel, ceramic, metal-ceramics, or polyurethane (Lenes: paragraph 0045).
As concerns claim 4, the combination teaches wherein the at least one backwall comprises two perpendicular backwalls that are both internally lined, at least partially, with the wear-resistant material (Christopherson: Fig. 13; Lenes: Fig. 3).
As concerns claim 5, the combination teaches wherein a first of the at least one backwall faces a first opening of the angled block and a second of the backwalls faces a second opening of the angled block, thereby defining a fluid passageway from the first 
As concerns claims 6 and 18, the combination discloses the claimed invention except for wherein the at least one backwall is angled at an angle of 45 degrees relative to two adjacent sides of the angled block.  It would have been an obvious matter of design choice to have formed the at least one backwall at an angle of 45 degrees relative to two adjacent sides of the angled block, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to forming the at least one backwall at other angles or shapes.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the at least one backwall being formed at other angles or shapes because the fluid would still have been capable of being directed through the angled block from the first opening to the second opening.  Additionally, it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.  Thus, one of ordinary skill in the art would have recognized that forming the at least one backwall at an angle of 45 degrees relative to two adjacent sides of the angled block would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify the combination to obtain the invention as specified in the claim.
As concerns claim 7, the combination teaches wherein the at least one backwall is at least partially curved in the internal cavity and the liner of wear-resistant material is positioned to match a curvature of the at least one backwall (Lenes: Fig. 3).
As concerns claims 8 and 19, the combination discloses the claimed invention except for wherein the at least one backwall comprises two angled backwalls that are angled relative to two adjacent sides.  It would have been an obvious matter of design choice to have formed the at least one backwall with two angled backwalls that are angled relative to two adjacent sides, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose other than being an alternative to forming the at least one backwall at other angles or shapes.  Furthermore, one of ordinary skill in the art would have expected the invention to perform equally well with the at least one backwall being formed at other angles or shapes because the fluid would still have been capable of being directed through the angled block from the first opening to the second opening.  Additionally, it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art.  Thus, one of ordinary skill in the art would have recognized that forming the at least one backwall with two angled backwalls that are angled relative to two adjacent sides would have provided predictable results and a reasonable expectation of success.  Therefore, it would have been obvious to modify the combination to obtain the invention as specified in the claim.
As concerns claim 9, the combination teaches wherein the at least one backwall comprises two perpendicular backwalls (Christopherson: Fig. 13; Lenes: Fig. 3).
As concerns claim 10, Christopherson shows a frac tree (20), comprising: one or more valves (46) or pipes defining a vertical fluid channel for either frack fluid or flowback (Fig. 11); an angled block (122), made of a first material, the angled block comprising two ports for fluid to pass and defining an internal cavity having at least one 
As concerns claim 11, the combination teaches wherein the wear-resistant material covers a portion of the at least one backwall where frack fluid or flowback changes direction in the frac tree from flowing into the angled block to flowing out of the angled block (Christopherson: Fig. 11-13; Lenes: Fig. 3).
As concerns claim 12, the combination teaches wherein the wear-resistant material covers a portion of the at least one backwall where frack fluid or flowback 
As concerns claim 13, the combination teaches wherein the angled block comprises an elbow (Christopherson: Fig. 11-13; Lenes: Fig. 3).
As concerns claim 16, Christopherson shows a single straight-line connection (124) between the frac tree (20) in which the angled block is connected and a zipper module (22), wherein the angled block (122) is positioned in the frac tree to redirect frack fluid received from the single straight-line connection, and supplied by the zipper module, toward a wellhead (16) coupled to the frac tree (Fig. 11).
As concerns claim 17, the combination teaches wherein the wear-resistant material comprises at least one member of a group comprising tungsten carbide, tungsten cobalt, tungsten nickel, ceramic, metal-ceramics, or polyurethane (Lenes: paragraph 0045).
As concerns claim 20, the combination teaches wherein the at least one backwall comprises two perpendicular backwalls (Christopherson: Fig. 13; Lenes: Fig. 3).
As concerns claim 21, Christopherson shows a system (10), comprising: a frac tree (20) comprising one or more valves (46) or pipes defining a vertical fluid channel for either frack fluid or flowback (Fig. 11); a single straight-line connection (124) connected to the frac tree, the single straight-line connection defining a pathway for frack fluid or flowback to be respectively communicated toward or away from the frac tree, the single straight-line connection defining the pathway along only a single straight line with a constant height (Fig. 11-13); and an angled block (122), made of a first material, the .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Christopherson et al. and Lenes as applied to claim 9 above, and further in view of Roesner et al. (2018/0058171).
As concerns claim 14, Christopherson shows a single straight-line connection (124) between the frac tree (20) in which the angled block is connected and a zipper module (22), wherein the angled block (122) is positioned in the frac tree to redirect 
As concerns claim 15, Christopherson shows wherein the single straight-line connection is connected between the frac tree and the flowback container along a single straight line and at a constant height (Fig. 11-13).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679